265 F.3d 1080 (9th Cir. 2001)
JOE KENNEDY, as successor in interest and a personal representative of the Estate of Ellen Marie Kennedy; SHAWN KENNEDY; ERIC KENNEDY; SHANNON KENNEDY, by and through her parent and guardian Joe Kennedy; and CHAD KENNEDY, by and through his parent and guardian Joe Kennedy, Plaintiffs-Appellants,v.SOUTHERN CALIFORNIA EDISON COMPANY; COMBUSTION ENGINEERING, INC., Defendants-Appellees.
No. 98-56157
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed September 19, 2001

Before: BOOCHEVER, HAWKINS, and THOMAS, Circuit Judges.


1
The Opinion filed July 20, 2000, and appearing at 219 F.3d 988 (9th Cir. 2000), is withdrawn